DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a tire and what appears to be the inner surface of the wheel 120 in FIG. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in FIG. 3B not mentioned in the description: 134.  
The drawings are objected to because D1 in Fig. 3A is not depicted to show the diameter of the inner surface 112’ of the inner liner 110’ as described.  Instead, Fig. 3A appears to show reference character D1 representing a radial dimension of the inner liner 110’.
The drawings are objected to because D2 in Fig. 3A is not depicted to show the diameter of the outer surface 122’ of the wheel 120’ as described.  Instead, Fig. 3A appears to show reference character D2 representing a radial dimension of the wheel 120’.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 127a.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core and outer flange as set forth in claim 3 in combination with the single taper limitations of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informality: The last sentence of paragraph [0027] should be corrected to correspond to what is shown in the drawings.  As best understood from Fig. 3A, a “first” locking ring that abuts against the inboard side 126 of the wheel 120 would abut against the first side 116 (i.e., not the second side 118) of the inner liner 110, and a “second” locking ring that abuts against the outboard side 128 of the wheel 120 would abut against the second side 118 (i.e., not the first side 116) of the inner liner 110.
Appropriate correction is required.

Claim Objections
3.	Claims 1, 15 and 19 are objected to because of the following informality:  The phrase “from the inboard side of the inboard side of the wheel to the outboard side of the wheel” in each of these claims should be replaced with the phrase “from the inboard side of the wheel to the outboard side of the wheel” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, this claim is indefinite because it depends from canceled claim 13.  For purposes of this examination, claim 14 is being treated as if it depended from independent claim 1.
	Regarding claim 15, there is insufficient antecedent basis for the first recitation of “the inner liner”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palinkas et al. (US 2009/0211677 A1; hereinafter “Palinkas”; previously cited and applied).
	Regarding claims 15 and 16, Palinkas, in the embodiment shown in Fig. 2B, discloses a wheel 200 for a non-pneumatic tire 202, the wheel comprising: an inboard side, an outboard side, and an outer surface 222, wherein the outer surface comprises at least one taper extending from the inboard side to outboard side (Fig. 2B; paragraph [0035]), the taper arranged to serviceably mount (i.e., the taper is capable to serviceably mount a non-pneumatic tire) an inner layer/liner 206 of the non-pneumatic tire, and wherein the at least one taper is a single taper extending between the inboard side and the outboard side (Fig. 2B).  Note the preamble of claim 15 is directed to a “wheel” (not a tire and wheel assembly) which includes an intended use recitation (“arranged to serviceably mount an inner layer of the non-pneumatic tire…”).  The wheel 200 of Palinkas is capable of performing the intended use of mounting an inner layer/liner of a non-pneumatic tire having the claimed inner liner structure.
	Regarding claims 15 and 17, Palinkas, in the embodiment shown in Fig. 2C, discloses a wheel 200 for a non-pneumatic tire 202, the wheel comprising: an inboard side, an outboard side, and an outer surface 222, wherein the outer surface comprises at least one taper extending from the inboard side to outboard side (Fig. 2C; paragraphs [0036-0037]), the taper arranged to serviceably mount (i.e., the taper is capable to serviceably mount a non-pneumatic tire) an inner layer/liner 206 of the non-pneumatic tire, and wherein the at least one taper is a dual taper with a vertex at 222 in gap 220 between a first taper and a second taper (Fig. 2C).  Note the preamble of claim 15 is directed to a “wheel” (not a tire and wheel assembly) which includes an intended use recitation (“arranged to serviceably mount an inner layer of the non-pneumatic tire…”).  The wheel 200 of Palinkas is capable of performing the intended use of mounting an inner layer/liner of a non-pneumatic tire having the claimed inner liner structure.

10.	Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2016/0243890 A1; hereinafter “Nishida”; previously cited and applied).
	Regarding claims 15 and 17, Nishida discloses a wheel 11 for a non-pneumatic tire 1, the wheel comprising: an inboard side, an outboard side, and an outer surface, wherein the outer surface comprises at least one taper at 30 extending from the inboard side to outboard side (Fig. 8), the taper arranged to serviceably mount (i.e., the taper is capable to serviceably mount a non-pneumatic tire) to an inner layer/liner 12 of the non-pneumatic tire, and wherein the at least one taper is a dual taper with a vertex between a first taper and a second taper (Fig. 8).  The wheel 11 of Nishida is capable of performing the intended use of mounting an inner layer/liner of a non-pneumatic tire having the claimed inner liner structure.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas et al. (US 20090211681 A1; hereinafter “Palinkas ‘681”; previously cited and newly applied) in view of Long et al. (US 4,226,273; hereinafter “Long”; newly cited and applied).
	Regarding claims 1 and 2, Palinkas ‘681, in the embodiment shown in Fig. 3B, discloses a tire and wheel assembly comprising: a non-pneumatic tire 306 with a tread 330, a plurality of spokes 340, and an inner liner 304 with a first side 319, a second side 317, and at least one taper extending between the first side and the second side (Fig. 3B; paragraph [0040]), the inner liner and the tread defining a space 338 in a radial direction therebetween (Fig. 3B); and a wheel 300 with an inboard side 318, an outboard side 316, and an outer surface 320 with at least one complementary taper extending between the inboard side and the outboard side such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 3B); wherein the inner liner extends continuously as a single integrally formed piece from the inboard side of the wheel to the outboard side of the wheel (Fig. 3B), and wherein the at least one taper of the inner liner and the at least one complementary taper of the wheel are each a single taper (Fig. 3B).
	Regarding claim 19, Palinkas ‘681, in the embodiment shown in Fig. 3B, discloses a method of serviceably mounting a non-pneumatic tire 306 to a wheel 300, the method comprising: mounting the non-pneumatic tire onto a rim 302 of the wheel, the non-pneumatic tire comprising: a tread 330, a plurality of spokes 340, and an inner liner 304 with a first side 319, a second side 317, and at least one taper extending between the first side and the second side (Fig. 3B; paragraph [0040]); and the wheel comprising: an inboard side 318, an outboard side 316, and an outer surface 320 with at least one complementary taper extending between the inboard side and the outboard side (Fig. 3B), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across an outer surface 320 of the rim (Fig. 3B; paragraphs [0028], [0038] and [0040]), and wherein the inner liner extends continuously as a single integrally formed piece from the inboard side of the inboard side of the wheel to the outboard side of the wheel (Fig. 3B).
	Palinkas ‘681 fails to disclose its inner liner comprising a plurality of concentric layers with at least two of the plurality of concentric layers having different inner liner characteristics selected from the group consisting of different structures, different materials, and combinations thereof.  
	Long, however, teaches a tire and wheel assembly in which the inner liner 12 of a non-pneumatic tire 10 comprises a plurality of concentric layers (e.g., layer defined by rim engaging surface 15 described in lines 49-54 of col. 2, layer 28 defined by cords 29 described in line 62 of col. 2 through line 3 of col. 3), and unlabeled layers of 12 positioned radially inward and radially outward of the layer 28, respectfully, as shown in Fig. 2) with at least two of the plurality of concentric layers having different inner liner characteristics selected  from the group consisting of different structures, different materials, and combinations thereof (Fig. 2; lines 49-54 of col. 2; line 62 of col. 2 through line 3 of col. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Palinkas ‘681 by forming its inner liner with a plurality of concentric layers having different inner liner characteristics, such as taught by Long, to provide predictable results for reinforcing the inner liner.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palinkas ‘681 in view of Long, as applied to claim 1 above, and further in view of Simpson (US 2,764,213; previously cited and applied).
Palinkas ‘681 fails to expressly disclose the outer flange being removably attached to a core of the wheel.  Instead, Palinkas appears to show the “core” at 310 and the outer flange 314 being integrally formed in the embodiment of Fig. 3B.
	Simpson, however, teaches a tire and wheel assembly wherein the wheel comprises a core at 3 and an outer flange at 4, 5 removably attached to the core with fasteners as shown in Fig. 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Palinkas ‘681, as modified by Long, so that its outer flange is removably attached to the core instead of being integrally formed therewith, such as taught by Simpson, to provide predictable results for facilitating maintenance and replacement of parts, if desired and/or needed because of damage.

15.	Claim 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas ‘681 in view of Long, as applied to claims 1 and 2 above, and further in view of Palinkas.
	Palinkas ‘681, as modified by Long, fails to disclose the claimed locking ring and wheel ring.
	Palinkas, however, in the embodiment shown in Fig. 2B, discloses a tire and wheel assembly comprising a locking ring (ring 230 on inboard or “right” side in Fig. 2B), wherein the locking ring is configured to abut against the inboard side or the outboard side of the wheel (Fig. 2B), and a wheel flange (outboard or “left” side ring 230 shown in Fig. 2B) extending radially inwardly from the inner liner, wherein the wheel flange is configured to abut against the outboard side or the inboard side of the wheel (Fig. 2B), and wherein the locking ring is not integral with the wheel (Fig. 2B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Palinkas ‘681, as modified by Long, to have included the claimed locking ring and wheel flange, such as taught by Palinkas, to ensure that the tire is adequately retained upon the wheel during use thereof.

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palinkas ‘681, in view of Long and Palinkas, as applied to claims 1, 2 and 4 above, and further in view of Kahaner et al. (US 4,235,270; hereinafter “Kahaner”; previously cited and applied).
	Palinkas ‘681, as modified by Long and Palinkas, fails to disclose its locking ring being integral with the wheel.
	Kahaner, however, teaches a tire and wheel assembly in which the locking ring (unlabeled flange of each rim section 44, 45) is integral with the wheel 44, 45 (Figs. 4 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Palinkas ‘681, as modified by Long and Palinkas, by including a locking ring integrally formed with the wheel at an inboard side, such as taught by Kahaner, to provide predictable results for reducing the number of parts while providing an axial inboard stop during installation of the tire upon the wheel.

17.	Claims 1, 8, 9, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Palinkas ‘681.
	Regarding claims 1, 8 and 9, Simpson discloses a tire and wheel assembly comprising: a non-pneumatic tire 1 with a tread 15, and an inner liner 9 with a first side (unlabeled outboard side of 9), a second side (unlabeled inboard side of 9), and at least one taper extending between the first side and the second side (Fig. 1; lines 37-41 of page 3); and a wheel 2 with an inboard side (unlabeled, but shown in Fig. 1), an outboard side (unlabeled, but shown in Fig. 1), and an outer surface 13, 14 with at least one complementary taper extending between the inboard side and the outboard side such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 1; lines 37-41 of page 3); wherein the inner liner extends continuously as a single integrally formed piece from the inboard side of the inboard side of the wheel to the outboard side of the wheel (Fig. 1), and wherein the inner liner comprises a plurality of concentric layers (i.e., layer that includes metal ring member 11 and layer of 9 either radially inward or radially outward of 11 as shown in Figs. 1 and 2) with at least two of the plurality of concentric layers having different inner liner characteristics selected from the group consisting of different structures, different materials, and combinations thereof (Figs. 1 and 2; lines 13-17 of page 3), wherein the at least one taper of the inner liner and the at least one complementary taper of the wheel are each dual tapers with a vertex between a first taper and a second taper (Fig. 2; lines 37-41 of page 3), and wherein the wheel comprises a core 3 and an outer flange (comprised of rim members 4 and 5) removably attached to the core (Fig. 1; lines 4-8 of page 3), and the outer flange comprises the dual tapers with the vertex between the first taper and the second taper (Fig. 1; lines 8-12 of page 3).
	Regarding claims 19 and 20, Simpson discloses a method of serviceably mounting a non-pneumatic tire 1 to a wheel 2, the method comprising: mounting the non-pneumatic tire onto a rim 4, 5 of the wheel, the non-pneumatic tire comprising: a tread 15, and an inner liner 9 with a first side (unlabeled outboard side of 9), a second side (unlabeled inboard side of 9), and at least one taper extending between the first side and the second side (Fig. 1; lines 37-41 of page 3); and the wheel comprising: an inboard side (unlabeled, but shown in Fig. 1), an outboard side (unlabeled, but shown in Fig. 1), and an outer surface 13, 14 with at least one complementary taper extending between the inboard side and the outboard side (Fig. 1; lines 37-41 of page 3), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across an outer surface of the rim (evident from Fig. 1; lines 44-54 of page 3), wherein the inner liner extends continuously as a single integrally formed piece from the inboard side of the inboard side of the wheel to the outboard side of the wheel (Fig. 1); wherein the inner liner comprises a plurality of concentric layers (i.e., layer that includes metal ring member 11 and layer of 9 either radially inward or radially outward of 11 as shown in Figs. 1 and 2) with at least two of the plurality of concentric layers having different inner liner characteristics selected  from the group consisting of different structures, different materials, and combinations thereof (Figs. 1 and 2; lines 13-17 of page 3), and wherein the at least one taper of the inner liner and the at least one complementary taper of the outer surface of the wheel are each dual tapers with a vertex between a first taper and a second taper (Fig. 2; lines 37-41 of page 3), and mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across the outer surface of the rim until the vertex of the inner liner is aligned with the vertex of the outer surface of the wheel (evident from Fig. 1; lines 44-54 of page 3).   
	Simpson fails to disclose its tire comprising a plurality of spokes with the inner liner and the tread defining a space in a radial direction therebetween.
	Palinkas ‘681, however, in the embodiment shown in Fig. 3B, discloses a non-pneumatic tire 306 comprising a plurality of spokes 340 with an inner liner 304 and a tread 330 defining a space 338 in a radial direction therebetween (Fig. 3B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Simpson by forming it to have a plurality of spokes and a space in a radial direction between the inner liner and tread, such as taught by Palinkas ‘681, to provide predictable results for improving the cushionability properties of the tire to improve the ride quality.

18.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Palinkas ‘681, as applied to claims 1 and 8 above, and further in view of Palinkas.
	Simpson, as modified by Palinkas ‘681, fails to disclose the claimed locking ring.
	Palinkas, however, in the embodiment shown in Fig. 2B, discloses a tire and wheel assembly comprising a locking ring (ring 230 on inboard or “right” side in Fig. 2B), wherein the locking ring is configured to abut against the inboard side or the outboard side of the wheel (Fig. 2B), wherein the locking ring is not integral with the wheel (Fig. 2B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Simpson, as modified by Palinkas ‘681, to have included the claimed locking ring, such as taught by Palinkas, to ensure that the tire is adequately retained upon the wheel during use thereof.

19.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Palinkas ‘681 and Palinkas, as applied to claims 1, 8 and 10 above, and further in view of Kahaner.
	Simpson, as modified by Palinkas ‘681 and Palinkas, fails to disclose its locking ring being integral with the wheel.
	Kahaner, however, teaches a tire and wheel assembly in which the locking ring (unlabeled flange of each rim section 44, 45) is integral with the wheel 44, 45 (Figs. 4 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Simpson, as modified by Palinkas ‘681 and Palinkas, by including a locking ring integrally formed with the wheel at an inboard side, such as taught by Kahaner, to provide predictable results for reducing the number of parts while providing an axial inboard stop during installation of the tire upon the wheel.

20.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palinkas ‘681 in view of Long, as applied to claim 1 above, and further in view of Ichikawa et al. (US 5,429,165; hereinafter “Ichikawa”; previously cited and applied).
Although Long discloses one the plurality of concentric layers 28 comprises fibers or a ply 28 of fibers in a first orientation (Fig. 2), Palinkas ‘681, as modified by Long, fails to disclose another of the plurality of concentric layers comprising fibers or a ply of fibers in a second orientation different than the first orientation.  
	Ichikawa, however, teaches a non-pneumatic tire with an inner liner 2 comprising a plurality of concentric layers 6, 7 with at least two of the plurality of concentric layers having different inner liner characteristics selected from the group consisting of different structures, different materials, and combinations thereof (Fig. 1; lines 23-26 of col. 3), wherein one 6 the plurality of concentric layers comprises fibers or a ply of fibers in a first orientation and another 7 of the plurality of concentric layers comprises fibers or a ply of fibers in a second orientation different than the first orientation (Fig. 1; lines 23-30 of col. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Palinkas ‘681, as modified by Long, by forming its inner liner with the claimed plurality of concentric layers having plies arranged in different orientations, such as taught by Ichikawa, to provide predictable results for better reinforcing the tire against stresses in multiple directions.

21.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palinkas in view of Simpson (US 2,764,213; previously cited and applied).
Although Palinkas further discloses its wheel having an outer flange 212 comprising the at least one complementary taper extending from the inboard side to the outboard side (Fig. 2B) or the dual tapers with the vertex between the first and second taper (Fig. 2C), Palinkas fails to expressly disclose the outer flange being removably attached to a core of the wheel.  Instead, Palinkas appears to show the “core” at 210 and the outer flange 212 being integrally formed in the embodiments of both Fig. 2B and Fig. 2C.
	Simpson, however, teaches a tire and wheel assembly wherein the wheel comprises a core at 3 and an outer flange at 4, 5 removably attached to the core with fasteners as shown in Fig. 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Palinkas so that its outer flange is removably attached to the core instead of being integrally formed therewith, such as taught by Simpson, to provide predictable results for facilitating maintenance and replacement of parts, if desired and/or needed because of damage.




Response to Arguments
22.	Applicant’s arguments with respect to independent claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to independent claim 15, the Examiner again notes that this claim is solely directed to a wheel, and, as such, does not require the claimed particulars of the tire intended to be mounted thereon.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617